Citation Nr: 0941304	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial, compensable disability rating 
for service-connected status post right temporal shrapnel 
injury.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for a low back injury and cervical spine injury.  This appeal 
also arises from an August 2004 rating decision which granted 
service connection for status post right temporal shrapnel 
injury, and granted a noncompensable (zero percent) 
disability rating, effective December 2002.  

The Veteran has disagreed with the denial of service 
connection for the cervical spine and low back disabilities 
and with the disability rating assigned to his service-
connected residual right temporal disability.  

In September 2009, the Veteran and his spouse, N.F.M., 
testified before the undersigned Veterans Law Judge via video 
conference.  A transcript of the hearing is associated with 
the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's current 
cervical spine disability is related to his military service.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's current 
low back disability is related to military service.  

3.  The competent and probative evidence of record reflects 
that the Veteran's service-connected status post right 
temporal shrapnel injury is characterized by flare-ups of 
throbbing pain on the side of his head and back of his neck 
that radiates over his skull.  
CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that his current cervical spine disability was 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  

2.  A low back disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for an initial, compensable disability 
rating for service-connected status post right temporal 
shrapnel injury have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7899-7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Cervical Spine

The Veteran has asserted that service connection is warranted 
because his current cervical spine (neck) disability is 
related to military service.  Specifically, the Veteran has 
asserted that his current cervical spine disability was 
caused or aggravated by the shell fragment wound to his right 
neck that was incurred during service or, in the alternative, 
that his current cervical spine disability was caused by 
carrying heavy loads on his back while performing physical 
training during service.  

Review of the service treatment records reveals the Veteran 
sustained a shell fragment wound to the neck in May 1969.  
The service treatment records do not contain any other 
information related to a cervical spine or neck injury during 
service, including at the Veteran's separation examination in 
July 1969, where no symptoms or problems related to a 
cervical spine or neck disability was noted, providing 
evidence against this claim.  

The Veteran subsequently complained of occasional pain and 
headaches starting near the base of the skull and radiating 
up, and physical examination revealed involvement of muscle 
group 13, with a scar on the posterior aspect of the neck, 
and normal neck motion.  X-rays of the cervical spine 
revealed a small metallic foreign body at the base of the 
skull.  See January 1973 VA examination report.  

Based on this evidence, service connection was established 
for residuals of shell fragment wound, damage muscle group 
13, right neck, with retained foreign body.  See March 1973 
rating decision.  

Review of the post-service treatment records reveals that the 
Veteran continued to complain of more frequent neck pain, 
which also gave him headaches and radiated to the left 
shoulder.  An MRI revealed a herniated fragment in the 
cervical spine, and the Veteran eventually underwent 
discectomy and fusion of C5-6.  Objective evidence revealed 
the Veteran's range of motion in his neck is limited by pain, 
with tenderness to palpation throughout the cervical spine.  

The Veteran has been diagnosed with cervical spondylosis, 
status post C5-C6 discectomy and fusion.  See July 2004 VA 
examination report.  

The physician who conducted the July 2004 VA examination 
opined that the Veteran's cervical spondylosis is not caused 
by or the result of the shrapnel injury or any other type of 
injury to the posterior neck during the Veteran's service, 
given the progressive nature of the disability and the fact 
that the symptoms did not occur until several years after the 
shrapnel injury.  The examiner explained that this condition 
could arise in a patient without previous injury to his neck 
by general ware and tear and the degeneration that occurs in 
the cervical spine due to age.  

The July 2004 VA medical opinion is considered competent 
medical evidence; however, despite the negative medical 
opinion provided by the July 2004 VA examiner, the Board 
finds the evidence is in approximate balance as to whether 
the Veteran's cervical spine injury is related to service.  

As noted above, service connection has been established for 
the residual muscle injury caused by the in-service shell 
fragment wound and the Board finds there is sufficient 
evidence to support the grant of service connection for the 
residual musculoskeletal, or orthopedic injury, caused by the 
in-service shell fragment wound.  

The Veteran's shell fragment wound to the neck is documented 
in the service treatment records and his subsequent 
complaints of neck pain are reflected in the objective 
evidence of record.  The Veteran has reported that his neck 
pain began in service and continued thereafter, and the Board 
finds the Veteran's report of continued pain in the neck 
after service to be credible.  

While a functional impairment of the neck is not shown until 
July 1994, when the Veteran's range of motion was shown to be 
limited in lateral flexion, the evidence since that time 
consistently reflects that the Veteran's range of motion in 
his neck is limited by pain.  See VA examination reports 
dated July 1994, November 1995 (Neurological examination), 
June 2003, and July 2004.  

In addition, there is no evidence of an intercurrent neck 
injury to which the Veteran's limitation of motion can be 
related.  

Therefore, the Board finds that the evidence is in 
approximate balance as to whether the Veteran's current 
cervical spine injury is related to the in-service shell 
fragment wound.  For the Veteran to be successful in his 
claim, he needs to show only that it is at least as likely as 
not that his current disability is related to service.  See 
38 U.S.C.A. § 5107(b).  The Board believes that standard has 
been met.  

In this context, while no medical professional has attributed 
the Veteran's current cervical spine disability to service, 
the Board finds probative that the Veteran's functional 
impairment, e.g., range of motion, is limited by pain, the 
same symptom the Veteran has consistently complained of since 
the in-service shell fragment wound.  

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the Veteran.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for a 
cervical spine disability is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Low Back Disability

The Veteran has asserted that service connection is warranted 
because his current low back disability is related to the 
heavy loads of ammunition he carried on his back during 
service.  The Veteran has asserted that his back problems 
began shortly after he returned from Vietnam and that he did 
not have back problems before service.  He has asserted that 
the back problem has progressed over the years and has 
required multiple surgeries.  

The service treatment records, including the Veteran's July 
1969 separation examination report, do not contain any 
complaints, treatment, or findings related to a low back 
problem.  The first time the Veteran is shown to have back 
problems in is October 1992, when he complained of low back 
pain with radiation into both lower extremities.  

The Veteran had undergone several surgeries on his back, 
beginning in January 1990; however, record of the 1990 
surgical treatment and any other treatment associated 
therewith is not of record and can not be located.  
Therefore, there is no objective evidence of record that 
shows the first time the Veteran sought treatment for his 
back problems or the reasons for his low back pain.  
Nevertheless, the evidence shows the Veteran has continued to 
complain of low back pain, with radiation into his legs.  The 
Veteran has been diagnosed with lumbar degenerative joint 
disease, status post fusion at L4-L5.  See July 2004 VA 
examination report.  

In support of his claim, the Veteran relies upon a November 
2002 statement from his treating physician, Dr. J.F.D.  In 
his November 2002 statement, Dr. J.F.D. stated that he has 
been treating the Veteran's neck and back difficulties for a 
number of years.  He noted that the Veteran carried 150 to 
200 pounds of extra ammunition weight, in addition to the 
usual 45 to 60 pounds of gear.  Dr. J.F.D. stated that the 
extra stress combined with the shrapnel injury "no doubt" 
contributes to and is the medically likely cause for the 
Veteran's neck and back problems.  He also stated that the 
Veteran's multiple back injuries are degenerative in nature 
and are expected to get worse as he gets older.  

The November 2002 statement from Dr. J.F.D. is considered 
competent medical evidence; however, the Board finds his 
opinion to be of lessened probative value.  While Dr. J.F.D. 
attributed the Veteran's back problems to the extra stress of 
the ammunition weight he carried during service, he also 
attributed the Veteran's back problems to the in-service 
shrapnel injury.  In this regard, the Board notes the 
evidence does not show that the shrapnel injuries the Veteran 
incurred during service involved his back or resulted in any 
low back symptoms.  In addition, Dr. J.F.D. did not address 
how the extra weight the Veteran carried during service alone 
caused the Veteran's current lumbar spine disability, in 
light of the evidence showing no complaints of a back 
disability during service or for at least 20 years 
thereafter, and the evidence showing that his disability is 
degenerative in nature.  

With regard to the neck problem, the Board has clear evidence 
of a neck injury during service.  With regard to the alleged 
back "injury", the Board has nothing.  Even the Veteran's 
own statement regarding the back problem does not clearly 
indicate a back "injury", more of a problem carrying heavy 
equipment in service.  The Board finds that the service and 
post-service records indicate no problems associated with the 
back that began during service. 

The Board affords greater probative weight to the opinion 
provided by the July 2004 VA examiner.  After examining and 
interviewing the Veteran, the examiner determined that the 
Veteran's current lumbar degenerative joint disease is not 
caused by or the result of the shrapnel injury during service 
or any other type of injury to the posterior neck during 
service.  The examiner explained that the lumbar disability 
is progressive in nature and he noted that the Veteran's 
symptoms occurred several years after the shrapnel injury.  
The examiner also noted that radiographic findings revealed 
spinal degeneration.  In this context, the examiner stated 
that the lumbar disability could arise in a patient without 
any previous injury to the neck by general ware and tear and 
degeneration to the lumbar spine in relationship to age.  

In sum, the Board finds the July 2004 VA examination was 
based upon a thorough review of the claims file, the examiner 
gave a complete rationale in support of his opinion, and the 
opinion is supported by the other evidence of record.  

The Veteran has argued that the opinion provided by his 
physician should be afforded more weight than the opinion 
provided by the July 2004 VA examiner.  However, for the 
reasons explained above, the Board finds the July 2004 VA 
medical opinion to be more probative than the November 2002 
statement from Dr. J.F.D.  Therefore, the Board ascribes the 
most probative weight to the opinion provided by the 
physician who conducted the July 2004 VA examination.

Once again, the Board must note that regarding the neck, the 
Board has a clear neck injury during service.  While the 
service records provide some supporting evidence to the neck 
claim, the service records provide highly probative evidence 
against the back claim, a critical factor in this case.  

As such, the Board finds the preponderance of the evidence is 
against the grant of service connection for a low back 
disability.  The service treatment records do not contain any 
evidence that the Veteran sustained an injury or disease to 
which his current low back disability can be related, there 
is no complaint or treatment for a low back disability until 
1990, which is more than 20 years after he was separated from 
service, and the most competent and probative medical 
evidence of record does not attribute the current low back 
disability to service.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for a low back disability, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.  

Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for status post right 
temporal shrapnel injury was established in August 2004, and 
the RO assigned a noncompensable (zero percent) disability 
rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7899-7805, effective December 2002.  At that time, the RO 
considered evidence that showed the Veteran sustained a shell 
fragment wound to the right temple area during service but 
has had no residual symptoms since that time.  

The Veteran has asserted that his service-connected residual 
right temple disability warrants a compensable disability 
rating.  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 7899-7805 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.97, DC 
7805.  

During the pendency of the Veteran's claim and appeal, two 
amendments were made to the criteria for rating the skin, 
effective August 30, 2002, and October 23, 2008.  See 67 Fed. 
Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
DCs 7800 to 7833 (2008); 73 Fed. Reg. 54,708 (September 23, 
2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 
(2009)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
However, as to the amended regulations effective October 
2008, the Board notes the changes are only applicable to 
claims received on or after October 23, 2008.  See 73 Fed. 
Reg. 54,708 (September 23, 2008).  Because the Veteran's 
increased rating claim is based upon a service connection 
claim that was filed in December 2002, the amended 
regulations effective October 2008 will not be addressed in 
the present decision.

Under DC 7805 (2008), scars will be rated based on limitation 
of function of the affected part.  

Otherwise, scars that cause disfigurement of the head, face, 
or neck are evaluated under DC 7800, based upon certain 
criteria, including eight characteristics of disfigurement.  
The eight characteristics of disfigurement are: scar five or 
more inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Under DC 7800, a 10 percent evaluation is assigned when one 
characteristic of disfigurement is present; a 30 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement; an 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 
7800, Note (1).  

Other pertinent regulations provide that a 10 percent 
evaluation is warranted for scars other than on the head, 
face, or neck, where such are deep and cause limited motion 
in an area exceeding six square inches; for scars covering an 
area of 144 square inches or greater where superficial and 
without resulting limited motion; for a superficial, unstable 
scar (characterized by frequent loss of skin covering the 
scar); or a superficial scar that is painful on examination.  
38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  

Review of the pertinent evidence reveals the Veteran's 
service-connected residual right temple disability is 
characterized by pain.  At the September 2009 video 
conference hearing, the Veteran testified that he experiences 
throbbing pain on the side of his head and back of his neck 
that radiates over his skull.  He stated that the pain he 
experiences is essentially headaches, but he feels this pain 
is distinguishable from the headaches that are associated 
with his service-connected residual shell fragment wound 
involving the right neck.  The Veteran testified that he 
would be unable to locate the scar unless he shaved his head 
but, if he presses on his head too hard, he will have 
headaches.  

The Veteran was afforded VA examinations in October 2008 to 
determine if he has any current residual symptoms associated 
with the service-connected residual right temple disability.  
Neurological examination revealed that the Veteran has flare-
ups of sharp, stabbing pain, with tunnel vision, that last 
one to two minutes.  The Veteran reported that the flare-ups 
affect his daily activities as he has to stop activity when 
the flare-ups occur.  There was no tenderness to palpation 
over the area of the wound anterior to the right ear and no 
scar was seen on objective examination.  Further examination 
confirmed no visible or palpable scar, with mild tenderness 
over the right temporal region anterior to the ear.  Texture 
of the skin was normal, with no adherence to underlying 
tissue, elevation or depression, or hypo- or hyper-
pigmentation.  See October 2008 VA Neurological and Scar 
examination reports.  

While the evidence shows the Veteran complains of flare-ups 
of pain associated with the service-connected residual right 
temporal disability, the Board notes that service connection 
has been established for post-traumatic headaches, as 
secondary to service-connected residuals of shell fragment 
wound to the right neck.  See March 1996 rating decision.  
The Veteran's service-connected headache disability is 
currently rated 50 percent disabling.  See October 1997 
rating decision.  

While the Veteran has testified that he is able to 
distinguish the headaches he experiences with the service-
connected residual right neck disability from the headaches 
he experiences with the service-connected residual right 
temple disability, the Board finds that any pain associated 
wit the service-connected right temple disability is 
contemplated by the 50 percent rating assigned to the 
service-connected headache disability.  While the Veteran has 
testified that the pain is distinguishable, he has stated 
that the pain begins at the back of his neck and radiates 
over his skull, very similar to the headaches that he 
experiences associated with the service-connected right neck 
disability that begin at the base of his skull.  See e.g., VA 
examination report and private medical record from Dr. D.F., 
dated November 1995.  

Therefore, in order to avoid evaluating duplicative symptoms 
under different diagnostic codes, or pyramiding, the Board 
finds that the flare-ups of pain the Veteran experiences with 
his service-connected residual right temporal disability are 
headaches that are contemplated and adequately evaluated by 
the 50 percent disability rating assigned to his service-
connected post-traumatic headaches, and do not warrant an 
increased rating for the service-connected residual right 
temporal disability.  Without considering all of the problems 
cited above, the current 50 percent evaluation could not be 
justified. 

The evidence does not show the Veteran's service-connected 
residual right temple disability is manifested by a scar that 
affects limitation of motion of the head or causes 
disfigurement to the head, face, or neck.  In addition, the 
evidence does not show the Veteran has a scar associated with 
his service-connected residual right temple disability that 
is superficial, unstable, or painful on examination.  See 
October 2008 VA examination reports.  Therefore, an increased 
rating is not warranted based upon a residual scar related to 
the service-connected residual right temple disability.  

The evidence shows the Veteran also experiences tunnel vision 
when he has flare-ups of pain associated with his service-
connected residual right temple disability.  However, the 
Veteran's vision problems have been attributed to non-
service-connected myasthenia gravis.  See July 2004 VA 
examination report; see also September 2009 Video Conference 
Hearing Transcript.  Therefore, an increased rating is not 
warranted based upon residual eye symptomatology related to 
the service-connected residual right temple disability.  

The Board has considered the Veteran's disability under all 
other potentially applicable diagnostic codes; however, after 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign a compensable 
disability rating.  

The Board also finds that, at no time since the Veteran filed 
his claim for service connection, in December 2002, has his 
service-connected residual right temple injury been more 
disabling than as currently rated under this decision.  
Therefore, a staged rating is not warranted.  See Hart, 
supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of an initial, compensable disability rating for 
service-connected status post right temporal shrapnel injury, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, supra. 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in January 2003 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

With respect to the increased rating claim, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The RO also sent the Veteran a letter in March 2006 informing 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 2001 to 
July 2008, in addition to private medical records dated from 
1992 to 2001.  The Veteran was also afforded VA examinations 
in July 2004 and October 2008.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a cervical spine 
disability is granted.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to a compensable disability rating for service-
connected status post right temporal shrapnel injury is 
denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


